Title: From Alexander Hamilton to James McHenry, 22 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 22. 1799
          
          The instructions in your letter of yesterday shall be without delay executed. As Winchester is the Regimental Rendezvous of Col Parker, it seems to me that the stationing of Major Bradley there would too much and too exclusively interfere with the recruiting for this Regiment. Staunton as being more central to the entire state will bear pretty equally upon both Circles and seems appears in  other respects an eligible situation. I shall direct a It is now a subdistrict rendezvous. I shall direct Major Bradley to make this the head Quarters of his operations. Capt Gibson with his recruits will be placed under Major Bradley his direction.
          I am not informed (as I recollect) who is the Contractor for Virginia. If you are I will thank you to give me the information and to cause it to be communicated to Major Bradley.
          With the greatest respect I have the honor to be Sir Yr Obent St
          
            Money Cloathing Arms Accoutrements Camp Utensils — will of course I presume be forwarded by your order. Will you have added due proportion of blank Oaths & blank forms and a few sets of the Articles of War? In all this, it is requisite to attend as well to the company to be raised in North Carolina of which Salisbury  has been indicated for the rendezvous as to the companies to be raised under Major Bradleys direction.
          
          Col Smith The Secy of War
        